COX, Chief Judge
(dissenting):
I join Judge Sullivan’s dissent. Furthermore, I know of no case, no statute, no constitutional provision that grants an accused the right to conduct voir dire of prospective court members or jurors. The language found in RCM 912, Manual for Courts-Martial, United States (1995 ed.), outlines procedures for acquiring information about prospective court members to enable the military judge to determine if those persons are qualified to sit on a particular case. To the extent that Rule was intended to extend the examination of court members (voir dire) beyond questions designed to ensure that the members are statutorily qualified, it does so in the discretion of the military judge. RCM 912(d) states:
(d) Examination of members. The military judge may permit the parties to conduct the examination of members or may personally conduct the examination. In the latter event the military judge shall permit the parties to supplement the examination by such further inquiry as the military judge deems proper or the military judge shall submit to the members such additional questions by the parties as the military judge deems proper. A member may be questioned outside the presence of other members when the military judge so directs.
Given this state of the law, I am unwilling to conclude that the military judge committed reversible trial error by his failure to allow defense counsel to re-open the examination of members for follow-up questions. If we consider the entire process used in this case to select members, it seems to me that we are compelled to conclude that appellant’s court members were qualified to sit. Accordingly, I would affirm.
Even so, if the majority is correct that the military judge abused his discretion by his failure to allow defense counsel to re-open the voir dire of the members, then the remedy is to reverse the case and give appellant a rehearing. The members have now concluded beyond a reasonable doubt that appellant is guilty. They are now “partial” as a matter of law.
Furthermore, post-trial voir dire of a member as “to the effect of anything upon the member’s or any other member’s mind or emotions as influencing the member to assent to or dissent from the findings” is expressly prohibited by Mil.R.Evid. 606(b), Manual, supra. To permit post-trial voir dire of a court member regarding such a subjective topic as whether the member personally or a close member of his family had been a victim of a crime indirectly, if not directly, touches upon the emotions, and the bias or prejudice of the juror. We should not allow such a broadside attack upon the integrity of a court member. See United States v. Loving, 41 MJ 213 (1994), aff'd, — U.S. -, 116 S.Ct. 1737, 135 L.Ed.2d 36 (1996).
To repeat: If the judge was wrong, we should reverse the case. If he was right, we should affirm. Otherwise, we should not go on a search-and-rescue operation to try to save the conviction at the expense of attacking the impartiality of a court member by a post-conviction inquiry.